Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims -----1, 3 – 4, 6, 8 – 9, 11 – 15, 21 – 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over BE-1009066-A3 (Belgian Patent No. BE-1009066-A3 hereinafter BE-1009066-A3) in view of Loevinger (U.S. Patent No. 4,476,788 hereinafter Loevinger) in further view of Vaughn (U.S. Patent Publication No. 2014/0367953(A1) hereinafter Vaughn). Utilized machine translations are attached to the office action.

Regarding Claim 1, BE-1009066-A3 teaches a storage vessel assembly (figure 1: transport tank 1) for storing chemical (intended use: for storing chemical is considered intended use), comprising: a storage vessel (figure 1: transport tank 1); a frame having a cuboid shape (figure 2: frame 18 [rectangular cuboid is considered a cuboid shape]), the storage vessel disposed within a boundary of the frame (figure 2: tank 1 is disposed within frame 18); an agitation device disposed in the storage vessel (figure 1: agitator arms 9,10).
BE-1009066-A3 is silent on a temperature control system coupled to the storage vessel and including a plurality of pipes and a manifold disposed around the exterior of the storage vessel; and a pump configured to pump chemicals from a first location of the storage vessel to a second location in the storage vessel.
Loevinger teaches a temperature control system (figure 12: heat exchanger unit 530b) coupled to the storage vessel (figure 12: tank 514) and including a plurality of pipes (figure 12: tubes of heat exchanger unit 530b) and a manifold (figure 12: top feeder lines 557) disposed around the exterior of the storage vessel (figure 12: top feeder lines 557 & unit 530b are disposed around the exterior of tank 514).
Vaughn teaches a pump configured to pump chemicals from a first location of the storage vessel (figure 1: storage tank 100) to a second location in the storage vessel ([0044]: “A suitable recirculation pump may be operably and fluidly connected with the recirculation line 120.” [one of ordinary skill in the art understands that the supply and discharge points on the storage tank are two distinct and different locations on a recirculation loop]).
BE-1009066-A3 and Loevinger are analogous in the field of industrial scale transportable tank containers. It would have been obvious to one skilled in the art before the effective filing date to modify the exterior of transport tank of BE-1009066-A3 with the exterior heat exchanger unit and feeder lines of Loevinger in order to liquefy contents that need high heat input for liquefication (Loevinger C10 L58 – 64). BE-1009066-A3 and Vaughn are analogous in the field of industrial scale portable and framed tank containers. It would have been obvious to one skilled in the art before the effective filing date to modify the transport tank of BE-1009066-A3 with the recirculation line and pump of Vaughn in order to provide some measure of homogenizing the tank contents (Vaughn [0020]). 

Regarding Claim 3, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 1, wherein the agitation device comprises an impeller coupled to a shaft (figure 1: agitator arms 9,10 are coupled to driven shafts 8).  

Regarding Claim 4, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 3, further comprising a motor coupled to the shaft (figure 1: electric motors 15).  

Regarding Claim 6, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 3.
BE-1009066-A3 is silent on the impeller is located from 6 inches to 12 inches above a bottom of the storage vessel.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the impeller (figure 1: agitator arms 10) is located from 6 inches to 12 inches above a bottom of the storage vessel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 8, modified BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 1, wherein Loevinger further teaches the temperature control system further comprises a heat exchanger (figure 12: heat exchanger unit 530b) disposed within the frame (modifying BE-1009066-A3 with Loevinger’s heat exchanger unit that hugs itself to the exterior of its tank container would result in a heat exchanger disposed within the frame of BE-1009066-A3).  
	
Regarding Claim 9, BE-1009066-A3 teaches a storage vessel assembly (figure 1: transport tank 1) for storing chemical (intended use: for storing chemical is considered intended use), comprising: a storage vessel (figure 1: transport tank 1); a frame having a cuboid shape (figure 2: frame 18 [rectangular cuboid is considered a cuboid shape]), the storage vessel disposed within a boundary of the frame (figure 2: tank 1 is disposed within frame 18); a first agitation device disposed in the storage vessel, wherein the first agitation device comprises a first impeller coupled to a first shaft (figure 1: left shaft 8 and agitator arms 9,10), and wherein the first impeller is a first distance away from a bottom of the storage vessel (figure 1: left agitator arm 10 is a distinct distance from the bottom); a second agitation device disposed in the storage vessel, wherein the second agitation device comprises a second impeller coupled to a second shaft (figure 1: right shaft 8 and agitator arms 9,10), and wherein the second impeller is a second distance away from a bottom of the storage vessel (figure 1: right agitator arm 10 is also a distinct distance from the bottom).
BE-1009066-A3 is silent on a pump configured to circulate a portion of the chemical from a first location of the storage vessel to a second location in the storage vessel.  
Vaughn teaches a pump configured to circulate a portion of the chemical from a first location of the storage vessel to a second location in the storage vessel ([0044]: “A suitable recirculation pump may be operably and fluidly connected with the recirculation line 120.” [one of ordinary skill in the art understands that the supply and discharge points of the storage tank are two distinct and different locations on a recirculation loop]).  
It would have been obvious to one skilled in the art before the effective filing date to modify the transport tank of BE-1009066-A3 with the recirculation line and pump of Vaughn in order to provide some measure of homogenizing the tank contents (Vaughn [0020]).

Regarding Claim 11, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 9, further comprising a motor coupled to each agitation device (figure 1: electric motors 15).  

Regarding Claim 12, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 9.
BE-1009066-A3 is silent on the first distance and the second distance each ranges from 3 inches to 25 inches.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the first distance and the second distance (figure 1: agitator arms 10s’ distance to vessel bottom) ranging from 3 inches to 25 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 13, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 9.
BE-1009066-A3 is silent on the first distance and the second distance each ranges from 6 inches to 12 inches.  
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the first distance and the second distance (figure 1: agitator arms 10s’ distance to vessel bottom) ranging from 6 inches to 12 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 14, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 9, wherein the first distance is the same as the second distance (figure 1: the left and right agitator arms 10 are the same distance from the bottom of the vessel).  

Regarding Claim 15, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 9.
BE-1009066-A3 is silent on the first distance is different from the second distance.    
Absent any unexpected results, it would have been obvious to one skilled in the art before the effective filing date to modify the size of the shafts (figure 1: shafts 8) to different lengths in order to better control agitation throughout the tank since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725 F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d  669, 672 (CCPA 1966).

Regarding Claim 21, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 1, wherein the frame is stackable and transportable to move the storage vessel and the chemical to another location (figure 1: the shape of transport tank 1 and presence of frame 18 make the tank structurally capable of transporting and stacking).  

Regarding Claim 22, modified BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 21
Modified BE-1009066-A3 is silent on the pump is disposed within the frame.  
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to rearrange the recirculation pipe and pump to be disposed within the frame (BE-1009066-A3 figure 1: frame 18) in order to make the whole unit transportable without loss of function, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 23, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 9, wherein the frame is stackable and transportable to move the storage vessel and the chemical to another location (figure 1: the shape of transport tank 1 and presence of frame 18 make the tank structurally capable of transporting and stacking).  

Regarding Claim 24, modified BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 21
Modified BE-1009066-A3 is silent on the pump is disposed within the frame.  
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to rearrange the recirculation pipe and pump to be disposed within the frame (BE-1009066-A3 figure 1: frame 18) in order to make the whole unit transportable without loss of function, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 25, modified BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 24, wherein Loevinger further teaches a temperature control system, having: a heat exchanger disposed within the frame (figure 12: heat exchanger unit 530b [modifying BE-1009066-A3 with Loevinger’s heat exchanger unit that hugs itself to the exterior of its tank container would result in a heat exchanger disposed within the frame of BE-1009066-A3]); a plurality of pipes disposed around the exterior of the storage vessel and coupled to the heat exchanger (figure 12: tubes of exchanger unit 530b hug the exterior of tank 514 and make up the exchanger); and a manifold in fluid communication with the plurality of pipes (figure 12: feeder lines 557).  

Regarding Claim 27, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 23, wherein the frame, storage vessel, and the chemical are transported on a trailer (intended use: the preceding claim language is considered a function of how one would transport the transport tank 1 and frame 18 and is therefore considered intended use & tank 1 and frame 18 are structurally capable of being transported via trailer).  

Regarding Claim 29, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 4, wherein the motor is disposed over an opening at a top of the storage vessel and is disposed within the boundary of the frame (figure 1: electric motors 15 are disposed over the shaft openings on top of transport tank 1 and within the boundaries of frame 18).

Claim 5- is rejected under 35 U.S.C. 103 as being unpatentable over BE-1009066-A3 (Belgian Patent No. BE-1009066-A3 hereinafter BE-1009066-A3) in view of Loevinger (U.S. Patent No. 4,476,788 hereinafter Loevinger) in further view of Vaughn (U.S. Patent Publication No. 2014/0367953(A1) hereinafter Vaughn) and Lipson (U.S. Patent No. 4,898,474 hereinafter Lipson). Utilized machine translations are attached to the office action.

Regarding Claim 5, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 4.
BE-1009066-A3 is silent on the impeller moves up and down during operation.  
Lipson teaches the impeller (figure 2: impeller 4) moves up and down during operation (C2 L32 – 35: “Another object of this invention is to provide a means for lift control … to adjust the impeller height and speed”). 
	BE-1009066-A3 and Lipson are analogous in the field of industrial sized mixing apparatuses with stirring driven from above. It would have been obvious to one skilled in the art before the effective filing date to modify the motor support structure of BE-1009066-A3 with the impeller moves up and down during operation of Lipson in order to provide a means whereby liquid mixtures undergoing mixing or dispersing operations can be visually inspected (to determine mixing progress) and controlled simultaneously (Lipson C2 L5-30).

Claim 26- is rejected under 35 U.S.C. 103 as being unpatentable over BE-1009066-A3 (Belgian Patent No. BE-1009066-A3 hereinafter BE-1009066-A3) in view of Loevinger (U.S. Patent No. 4,476,788 hereinafter Loevinger) in further view of Vaughn (U.S. Patent Publication No. 2014/0367953(A1) hereinafter Vaughn) and Virtanen et al. (U.S. Patent Publication No. 2015/0299636(A1) hereinafter Virtanen). Utilized machine translations are attached to the office action.

Regarding Claim 26, BE-1009066-A3 teaches the assembly (figure 1: transport tank 1) of claim 23, wherein the storage vessel comprises a cylinder shaped body (figures 1 & 2: transport tank 1 is cylindrically shaped).
BE-1009066-A3 is silent on the storage vessel is manufactured by rolling a sheet of stainless steel.
Virtanen teaches on the storage vessel is manufactured of stainless steel ([0041]: “The vessel 2 and its modules … the material is steel EN 1.4436 or corresponding material”). 
BE-1009066-A3 and Virtanen are analogous in the field of industrial sized agitating vessels with agitation driven from above. It would have been obvious to one skilled in the art before the effective filing date to modify the material of construction of the vessel of BE-1009066-A3 with the stainless steel construction of Virtanen to enhance corrosion resistance during use. The method of forming the device is not germane to the issue of patentability of the device itself in an apparatus claim. Therefore, this aspect of the limitation has not been given patentable weight.

Response to Arguments
Applicant’s arguments and claim amendments, filed 24 May 2022, with respect to the 103 rejection of Shirtum in view of Stegemoeller not disclosing a cuboid frame with the storage vessel disposed within the boundary of the frame & the lack of analogy between Shirtum and Stegemoeller have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of BE-1009066-A3 (Belgian Patent No. BE-1009066-A3 hereinafter BE-1009066-A3) in view of Loevinger (U.S. Patent No. 4,476,788 hereinafter Loevinger) in further view of Vaughn (U.S. Patent Publication No. 2014/0367953(A1) hereinafter Vaughn).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774